Citation Nr: 0933991	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this case for further development in 
October 2006 and July 2007.  In a March 2009 rating decision, 
the Appeals Management Center (AMC) granted service 
connection for a generalized anxiety disorder.  As this was a 
full grant of the benefit sought (i.e., service connection), 
the Board will not discuss that issue.

The issue of service connection for back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In September 2008, a VA medical examiner diagnosed the 
Veteran with thoracic spine pain.  So a current disability 
has been shown.

The Veteran claims that he fell in a truck while in service.  
Service treatment records from February 1966 show treatment 
for a laceration on his back, but do not explain the 
circumstances surrounding the Veteran's acquisition of that 
laceration.  Regardless, while no abnormality was found upon 
examination, the Veteran's June 1967 Report of Medical 
History notes complaints of recurrent back pain.  Thus the 
Veteran has provided evidence establishing that an event, 
injury, or disease occurred in service.

The Veteran's assertions that his current back pain is 
related to his in-service back injury and/or complaints of 
back pain and his intermittent complaints of back pain 
throughout the medical records since service are sufficient 
to suggest an association.  

As noted above, the Veteran underwent a VA medical examiner 
in September 2008 in conjunction with this claim.  At that 
time, the examiner noted that no medical opinion had been 
requested and therefore, that examiner did not offer one.  
Therefore, a new medical examination with an accompanying 
medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA examination by an examiner 
with appropriate expertise for the 
purpose of determining the nature and 
etiology of any back disorder found to 
be present.  The Veteran's claims file 
should be made available to the 
examiner and reviewed in conjunction 
with the examination.  All tests and 
studies deemed necessary by the 
examiner should be performed.

Based on a review of the claims folder 
and the results of the examination, the 
examiner is asked to provide an opinion 
addressing the following questions:

a.  Has the Veteran developed a low 
back disorder?  If so, please specify 
the diagnosis or diagnoses.

b.  Is it at least as likely as not (50 
percent or greater probability) that 
any current diagnosis of a low back 
disorder had its onset during service; 
or, was such a disorder otherwise 
caused by any incident or event that 
occurred during service?

A complete rationale should be given 
for all opinions and conclusions.

2.	Then the RO should readjudicate the 
issue of entitlement to service 
connection for a low back disorder.  If 
the benefit sought on appeal remains 
denied, then the RO should furnish the 
Veteran and his representative a 
Supplemental Statement of the Case and 
provide them with an appropriate 
opportunity to respond, before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





